Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 9,662,129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 32-35 are objected to because of the following informalities:  claim 1 references an aspiration catheter not a suction catheter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-11, 13, 15, 17-23, 29-30, 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang USP 5,899,890 and von Hoffman USP 7,309,334.

Regarding claim 1, Chiang teaches a catheter comprising 
 	a proximal portion (12), 
 	a connection port (16) connected to the proximal portion, 
 	a distal segment (14), and 
 	a tube section (proximal dimensions) connected between the distal segment and the proximal portion (see figures 1-2), 
 	wherein the distal segment comprises a single lumen (see figure 2) and has a constant, non-extendable (column 6 lines 44-48) outer diameter from 0.045 inches to 0.120 inches (column 6 lines 38-53) and from 25 percent to 95 percent of the average outer diameter of the tube section (column 6 lines 38-53) and comprises a distal opening at the distal end of the catheter (38), and, 
 	wherein the catheter comprises a continuous lumen extending from the proximal portion through the tube section and the distal segment to the distal opening that provides fluid communication between the proximal portion and the distal opening and wherein the portion of the continuous lumen inside the distal segment has a smaller diameter relative to the diameter of the portion of the continuous lumen inside the tube section (see figure 2).  
 	Chiang teaches a catheter however fails to teach wherein the connection port is connected to a suction device.  
 	Von Hoffman also teaches a known catheter used for intracranial procedures wherein the catheter is connected to a suction device (column 3 lines 3-13).

	 Von Hoffman teaches suctioning the vessel to remove a clot (column 13 lines 15-21).  Although von Hoffman fails to explicitly teach a component for capturing debris within the vessel, for example a canister for holding the aspirated material (blood and clots), it would have been obvious to one of ordinary skill in the art at the time of the invention to collect the biological material in a canister instead of for example the floor to provide a means to safely collect biological material and dispose of it.		
 	Chiang teaches a constant diameter which is non-extendable (column 6 lines 38-53 Chiang).  
	The recitation of “aspiration catheter” is being interpreted as an intended use that the catheter is intended to be used for aspiration while not providing any structural difference between a generic catheter and an aspiration catheter.  
 
Regarding claim 2, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment has an outer diameter from 45 percent to 85 percent of the average outer diameter of the tube section (column 6 lines 38-53 Chaing).  

Regarding claim 3, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment has an outer diameter from 0.050 inches to 0.100 inches (column 6 lines 38-53 Chiang).  

Regarding claim 4, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the tube section has an average outer diameter from 0.050 inches to 0.150 inches (column 6 lines 38-53 Chiang).  

Regarding claim 5, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment has an inner diameter from 0.020 to 0.030 inches (column 6 lines 38-53 Chiang).  

Regarding claim 6, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment has an inner diameter from .030 to .040 inches (column 6 lines 38-53 Chiang).  

Regarding claim 7, the combination of Chiang and Von Hoffman teaches a catheter of claim 2 wherein the distal segment has an inner diameter from 0.040 to 0.050 inches (column 6 lines 38-53 Chiang).  

Regarding claim 10, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 however fails to teach wherein the distal segment comprises thermoplastic polymer with embedded metal wire.  Chiang teaches the need to stiffen the distal end with a guidewire (column 4 lines 42-67).
	Von Hoffman also teaches a catheter used for intracranial procedures wherein the distal segment comprises thermoplastic polymer (column 8 lines 36-52) with embedded metal wire (column 10 lines 5-19).  
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to stiffen the distal portion with an embedded metal wire as taught by Von Hoffman as to sufficiently stiffen the distal tip to permit tracking of the catheter.

Regarding claim 11, the combination of Chiang and Von Hoffman teaches a catheter of claim 10 wherein the polymer comprise polyamides, et al (column 5 line 65-column 6 line 22 Chiang).  



Regarding claim 15, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 further comprising exterior visual marker on the proximal portion of the catheter (column 7 lines 7-16 Chiang).  

Regarding claim 17, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the connection port comprises a luer fitting (column 7 lines 1-14 Chiang).  

Regarding claim 18, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal portion is curved in its natural undistorted position.  The specification does not disclose “undistorted”, Applicant references a flexible distal tip.  Chiang teaches the device in use being curved (see figure 14 of Chiang) and also teaches sufficient flexibility to permit the device to traverse the vasculature.  

Regarding claim 19, the combination of Chiang and Von Hoffman teaches a catheter of claim 13 wherein the tip of the distal portion curves from 10 degrees to 60 degrees.  See figure 14 of Chiang which teaches a curved distal portion that curves depending on the vasculature.  The flexibility of the distal tip permits a curve from 10 degrees to 60 degrees.

Regarding claim 20, the combination of Chiang and Von Hoffman teaches a catheter of claim 13 wherein the curvature has a radius of curvature of less than 1 centimeter.  See figure 14 of Chiang which teaches a curved distal portion that curves depending on the vasculature.  The flexibility of the distal tip permits a radius of curvature of less than 1 centimeter.  

Regarding claim 21, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the opening at the distal tip is angled relative to an axis of the catheter.  Angled relative to an axis does not recite any particular axis or angle.  For example, an axis may be draw arbitrarily.  Chiang also teaches the distal tip being curved (see figure 14 of Chiang) thus angled relative to the proximal end.  

Regarding claim 22, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the wall thickness is roughly 0.01 inches (column 6 lines 38-53 Chiang).  

Regarding claim 23, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment comprises polymer with a Shore Durometer D value of no more than 50 (column 6 lines 12-26 Chiang).  

Regarding claim 29, Chiang teaches a catheter comprising 
 	a proximal portion (12), 
 	a connection port (16) connected to the proximal portion, 
 	a distal segment (14), and 
 	a tube section (proximal dimensions) connected between the distal segment and the proximal portion (see figures 1-2), 
 	a fiber-based device comprising an integrated guide structure (GW column 8 lines 38-47)
 	wherein the distal segment has a constant outer diameter from 0.045 inches to 0.120 inches (column 6 lines 38-53) and from 25 percent to 95 percent of the average outer diameter of the tube section (column 6 lines 38-53) and comprises a distal opening at the distal end of the catheter (38), and, 

 	Chiang teaches a catheter however fails to teach wherein the connection port is connected to a suction device.  
 	Von Hoffman also teaches a known catheter used for intracranial procedures wherein the catheter is connected to a suction device (column 3 lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide suction as taught by Von Hoffman, as Von Hoffman teaches suction removes thromboembolic material from the patient (column 3 lines 3-13).
	 Von Hoffman teaches suctioning the vessel to remove a clot (column 13 lines 15-21).  Although von Hoffman fails to explicitly teach a component for capturing debris within the vessel, for example a canister for holding the aspirated material (blood and clots), it would have been obvious to one of ordinary skill in the art at the time of the invention to collect the biological material in a canister instead of for example the floor to provide a means to safely collect biological material and dispose of it.		
 	The recitation of “aspiration catheter” is being interpreted as an intended use that the catheter is intended to be used for aspiration while not providing any structural difference between a generic catheter and an aspiration catheter.  
 
Regarding claim 30, the combination of Chiang and Von Hoffman teaches a surgical system of claim 28 wherein the distal segment of the catheter has an inner diameter from 0.020 to 0.070 inches (column 6 lines 38-53 Chiang).   

Regarding claim 32, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment has a circular cross section, tubular is circular (column 5 line 65-column 6 line 1 Chiang).  

Regarding claim 33, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment comprises polymer with a Shore Durometer D value from 30 to 50 (column 6 lines 13-26), Chiang teaches a Shore A of 20-100 which anticipates Shore D of 30-50 (for example D33 is A85).

Regarding claim 34, the combination of Chiang and Von Hoffman teaches a catheter of claim I having a single lumen corresponding to the continuous lumen (see figure 2).  

Regarding claim 35, the combination of Chiang and Von Hoffman teaches a catheter system comprising the catheter of claim 1 and the aspiration device.
 	Chiang teaches a catheter however fails to teach wherein the connection port is connected to a suction device.  
 	Von Hoffman also teaches a known catheter used for intracranial procedures wherein the catheter is connected to a suction device (column 3 lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide suction as taught by Von Hoffman, as Von Hoffman teaches suction removes thromboembolic material from the patient (column 3 lines 3-13).
	 Von Hoffman teaches suctioning the vessel to remove a clot (column 13 lines 15-21).  Although von Hoffman fails to explicitly teach a component for capturing debris within the vessel, for example a canister for holding the aspirated material (blood and clots), it would have been obvious to one of 
	A suction device is an aspiration device.  
 	The recitation of “aspiration catheter” is being interpreted as an intended use that the catheter is intended to be used for aspiration while not providing any structural difference between a generic catheter and an aspiration catheter.  


Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang USP 5,899,890 with respect to claim 1 above.

Regarding claims 8-9, Chiang teaches a catheter of claim 1 however fails to teach wherein the distal segment has an inner diameter from 0.050 inches to 0.060 inches and wherein the distal segment has an inner diameter from 0.060 inches to 0.070 inches.  
	Chiang teaches similar inner diameters (column 6 lines 38-53).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inner diameter as to accommodate different blood vessels and as presented by case law.
 	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
 	In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
. 
	
Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang USP 5,899,890 and von Hoffman USP 7,309334 as applied to claims 8 and 10 above, and in further view of and Ha USP 6,159,195.

Regarding claim 12, Chiang teaches a catheter of claim 5 however fails to teach wherein the metal wire comprises Nitinol or stainless steel.  It is noted that this claim may depend from claim 10.
	Chiang teaches the need to stiffen the distal end with a guidewire (column 4 lines 42-67).
	Von Hoffman also teaches a catheter used for intracranial procedures wherein the distal segment comprises thermoplastic polymer (column 8 lines 36-52) with embedded metal wire (column 10 lines 5-19).  
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to stiffen the distal portion with an embedded metal wire as taught by Von Hoffman as to sufficiently stiffen the distal tip to permit tracking of the catheter.
 	von Hoffman discloses a metal wire reinforces the structure, but fails to disclose said wire comprises Nitinol or stainless steel. 
 	Ha also teaches a catheter wherein the wire comprises stainless steel (column 7 lines 31 -40). It would have been obvious at the time of the invention to utilize stainless steel for its strength characteristics as taught by Ha.


 	Chiang teaches the need to stiffen the distal end with a guidewire (column 4 lines 42-67).
	Von Hoffman also teaches a catheter used for intracranial procedures wherein the distal segment comprises thermoplastic polymer (column 8 lines 36-52) with embedded metal wire (column 10 lines 5-19).  
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to stiffen the distal portion with an embedded metal wire as taught by Von Hoffman as to sufficiently stiffen the distal tip to permit tracking of the catheter.
 	von Hoffman discloses a metal wire reinforces the structure, but fails to disclose said wire comprises Nitinol or stainless steel. 
 	Ha also teaches a catheter wherein the wire comprises stainless steel (column 7 lines 31 -40). It would have been obvious at the time of the invention to utilize stainless steel for its strength characteristics as taught by Ha.
	Chiang teaches using a marker at the distal end.  
 	It would have been an obvious matter of design choice to place the marker under the wire, since applicant has not disclosed that under solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with over or any other arrangement.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.  
Based upon Applicant’s terminal disclaimer, the double patenting rejection is withdrawn.
On page 8 Applicant argues Von Hoffman teaches away from Applicant’s invention, however fails to explain this point any further.
Regarding amended claim 1 and previous claim 29, Applicant argues the combination of Chiang and Von Hoffman.  Applicant argues Von Hoffman teaches away from Chiang, however the rejection is Chiang in view of Von Hoffman wherein Von Hoffman is used to teach a suction device.  Applicant argues Chiang is not stiff enough for suction, however Chiang teaches the durometer as Applicant (see claim 33).  Applicant has also provided no evidence and merely arguments.  Also see MPEP 2145:
1. The Nature of the Teaching Is Highly Relevant
A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant has not addressed the above argument with regards to Chiang.  Although Chiang may teach this durometer is “flexible”; flexible is a relative term and the particular flexibility of Chiang is disclosed by Applicant as being the desired stiffness.  
Applicant argues that Chiang is not stiff enough to perform aspiration while providing no evidence.  The durometer of Chiang and Applicant appear to be the same, thus it is unclear why a similar durometer is unsuitable while Applicant’s is.  
Applicant argues von Hoffman teaches away as the lumen would have a non-tapered configuration, however the rejection is Chiang in view of von Hoffman.  In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues von Hoffman teaches away but fails to explain this argument.  Von Hoffman is used to teach the addition of a suction device.  
Applicant argues one would not seek to modify Chiang to have a slightly stiffer distal tip (metal wire) however as pointed out above, Chiang and Applicant teach a distal tip with the same shore hardness (see claim 33).  Clearly Applicant intends to track the present invention through vasculature thus the device must be to some extent flexible but have enough rigidity to prevent kinking.  As Chiang is directed towards the same intended use this is not persuasive.  Furthermore Chiang’s abstract says “relatively flexible distal tip”, similarly Applicant discloses a flexibility on page 15 of the specification. 
On page 10, Applicant argues commercial success however that was not part of the Board decision for the related case.
On page 13, Applicant argues Ha does not remedy the deficiencies for Chiang and von Hoffman.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/2/2021